                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    CASEY TINSLEY,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )    CIVIL ACTION NO. 5:18-CV-250 (MTT)
                                                    )
    STONER’S PIZZA MIDDLE GA LLC,                   )
                                                    )
                 Defendant.                         )
                                                    )

                                                 ORDER

        This cause came for consideration sua sponte based on a review of the docket in

this case. The Plaintiff filed her Complaint on July 12, 2018. Doc. 1. As of October 10,

2018, which was ninety days from the date the Plaintiff filed her Complaint, there was

no evidence in the record of service on the Defendant. On October 26, 2018, the Court

ordered the Plaintiff to show cause as to why her case should not be dismissed

pursuant to Federal Rule of Civil Procedure 4(m) for failure to serve the Defendant

within ninety days of filing her complaint. Doc. 5.

        The Plaintiff filed her Response on October 26, 2018. Doc. 6. In her Response

to the Court’s Order, the Plaintiff stated that she mailed a copy of the Complaint to the

Defendant and a request for waiver of service of summons; provided proof of

unsuccessful attempts to personally serve the Defendant due to being provided an

incorrect home address; 1 and requested an additional thirty days to effect service. Id.;



1 The Plaintiff stated that her counsel received a call from the Defendant’s insurer in August 2018 stating
that it was notified of a claim against its insured—the Defendant. Doc. 6 at 1. The insurer told the
Plaintiff’s counsel that it did not believe that the Defendant would waive service and that the Defendant’s
Doc. 6-1. The Court found that the Plaintiff showed good cause and granted her

request for an extension to serve the Defendant until November 30, 2018. Doc. 7.

        On December 14, 2018, which was two weeks from the date the Plaintiff was

required to serve the Defendant, there was no evidence in the record of service on the

Defendant. On December 17, 2018, the Court ordered the Plaintiff to serve the

Defendant by December 31, 2018, or her case would be dismissed without prejudice.

Doc. 8. As of January 2, 2019, there was no evidence in the record of service on the

Defendant. If a plaintiff fails to serve the defendant within ninety days of filing her

complaint, “the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within

a specified time.” Fed. R. Civ. P. 4(m). Accordingly, this case is DISMISSED without

prejudice.

        SO ORDERED, this 4th day of January, 2019.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, JUDGE
                                                   UNITED STATES DISTRICT COURT




policy did not cover the Plaintiff’s claim. Id. at 1-2. The Plaintiff’s counsel “then proceeded in finding a
process server and having him trying to serve the [D]efendant.” Id. at 2.
                                                       2
